DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/21 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 10, 11-13, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aryeetey et al, US Pub. 2017/0154304.
Regarding claim 1, Aryeetey et al disclose a system and method for generating and implementing a household customer comprising: receiving a plurality of items ([0058] - distribution system receives items), each of the plurality of items having a unique computer readable code thereon ([0168- unique computer readable code), the computer readable code 
Regarding claim 2, Aryeetey et al further disclose wherein the receiving a request for an item to be delivered comprises: identifying the one of the plurality of general geographic areas in which the specific delivery point is located ([0164] - request may identify, e.g., list of recipients corresponding to a geographic region); and identifying one of the plurality of items that is being transported to the general geographic area in which the specific delivery point is located ([0166) - received information may be applied to identified item to be shipped). 
Regarding claim 3, Aryeetey et al further disclose estimating how many items will be requested to be delivered to specific delivery points in each of the plurality of general geographic 
Regarding claim 4, Aryeetey et al further disclose wherein transporting each of the plurality of items comprises transporting a quantity of items corresponding to the estimated number of items for each of the plurality of general geographic areas ([0154) - based on identified names and delivery point info, processing equipment may route items [i.e., send to a regional distribution facility for a geographic area, e.g., zip code). 
Regarding claim 8, Aryeetey et al further discloses wherein the unique computer readable identifier encodes information identifying a sender or shipper of the item ([0167) - subscriber (shipper] may encode received information to the computer readable code; (0172) - computer readable code may correspond to an 1MB to encode, e.g., MID identifying shipping entity). 
Regarding claim 10, Aryeetey et al further disclose applying the plurality of unique computer readable codes to the plurality of items ([0165) - subscriber may print computer readable codes on the items).
Regarding claim 11, Aryeetey et al disclose a system for dynamic item delivery ([0012] - system for processing items in delivery stream) comprising: a plurality of items ([0058] - distribution system receives items), each of the items having a unique computer readable code thereon ([0168- unique computer readable code); one or more vehicles for transporting each of the plurality of items to one of a plurality of general geographic areas ([0171] - vehicles for delivery); item processing equipment comprising a scanner, the scanner configured to read the computer readable code ([0167] - delivery scan [equipment] may scan computer readable code); a memory ([0153] - memory) storing the unique computer readable code for each of the plurality of items ((0174] - delivery code may be stored in memory) and an association between each 
Regarding claim 12, Aryeetey et al further disclose wherein the processor is further configured to: identify the one of the plurality of general geographic areas in which the specific delivery point is located ([0164] - request may identify, e.g., list of recipients corresponding to a geographic region); and identify one of the plurality of items being transported to the general geographic area in which the specific delivery point is located ((0166] - received information may be applied to identified item to be shipped). 
Regarding claim 13, Aryeetey et al disclose the system of claim 11 wherein the processor is further configured to estimate a quantity of items that are to be requested to be delivered to specific delivery points in each of the plurality of general geographic areas ((0153] - processor may access household database to identify the number (i.e., estimate] of names and delivery points for the item to be delivered in a requested geographic area). 
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7, 9, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aryeetey et al in view of Spiegel et al, US Pub. 2006/0136237. The teachings of Aryeetey et al have been discussed above.
Regarding claim 5, Aryeetey et al fail to explicitly disclose wherein receiving a request for the item to be delivered to a specific delivery point comprises receiving information regarding a purchaser of the item.

Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Aryeetey et al with the teachings of Spiegel for the purpose of determining potential demand for items in a geographical area (Spiegel (0074]), thereby avoiding delays that may dissuade customers from buying items from online merchants (Spiegel (0005]). 
Regarding claim 6, Aryeetey et al fail to explicitly disclose wherein the plurality of items are deliverable to the purchaser only on or after a specified date. 
However, Spiegel, in the same or similar field of endeavor, teaches a plurality of items that are deliverable to a purchaser only on or after a specified date ((0087] - e.g., preorder for a newly release item only available on official release date). 
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Aryeetey et al with the teachings of Spiegel for the purpose of making a newly released item widely available on the item's official release date (Spiegel (0087]), thereby avoiding delays that may dissuade customers from buying items from online merchants (Spiegel (0005]). 
Regarding claim 7, modified Aryeetey fail to explicitly disclose wherein transporting each of the plurality of items begins at a time before the specified date. 
However, Spiegel, in the same or similar field of endeavor, teaches wherein transporting each of a plurality of items begins at a time before the specified date ((0087] - system model may determine how far in advance of the item's release date to speculatively ship packages). 

Regarding claim 9, modified Aryeetey et al disclose receiving, from a provider of the plurality of items, a request for a plurality of computer readable codes ((0153) - shipper may request and receive computer readable codes); generating the plurality of unique computer readable codes ([0153) - distribution system generates the computer readable codes for the user, e.g., shipper), the unique computer readable codes encoding information identifying the provider of the item ((0167) - subscriber [shipper] may encode received information to the computer readable code; [0172) - computer readable code may correspond to an 1MB to encode, e.g., MID identifying shipping entity). 
Aryeetey et al fail to explicitly disclose unique computer readable codes encoding information indicating that the unique computer readable code is intended for use with a dynamic warehousing service. 
However, Spiegel, in the same or similar field of endeavor, teaches unique computer readable codes encoding information indicating that the unique computer readable code is intended for use with a dynamic warehousing service ([0037) - unique identifier information encoded as a bar code, e.g., for items speculatively shipped (thereby indicating intended use with dynamic warehousing - see Applicant Spec [01311). 
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Aryeetey et al with the teachings of Spiegel for the purpose of making items 
Regarding Claim 14, Aryeetey et al fail to explicitly disclose wherein the processor is further configured to track the locations and unique computer readable codes of the plurality of items on vehicles in route to each of the plurality of general geographic areas. 
However, Spiegel, in the same or similar field of endeavor, teaches tracking the locations and unique codes of the plurality of items on vehicles in route to each of the plurality of general geographic areas ([0051) - when order is received, location of package is determined and unique identifier is conveyed; [0045) - item may be in transit on vehicle). 
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Aryeetey et al with the teachings of Spiegel for the purpose of making items more readily available (Spiegel (0005), thereby avoiding delays that may dissuade customers from buying items from online merchants (Spiegel [00051). 
Regarding Claim 15, Aryeetey et al fail to explicitly disclose wherein the received request for the item to be delivered to a specific delivery point comprises a request to deliver the item to the address of a purchaser of the item. 
However, Spiegel, in the same or similar field of endeavor, teaches receiving a request for an item to be delivered to a specific delivery point comprises a request to deliver the item to the address of a purchaser of the item ([0064) - customer order request comprising particular delivery address). 
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Aryeetey et al with the teachings of Spiegel for the purpose of determining 
Regarding claim 16, Aryeetey et al fail to explicitly disclose wherein the plurality of items are deliverable to the purchaser only on or after a specified date. 
However, Spiegel, in the same or similar field of endeavor, teaches a plurality of items that are deliverable to a purchaser only on or after a specified date ((0087] - e.g., preorder for a newly release item only available on official release date). 
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Aryeetey et al with the teachings of Spiegel for the purpose of making a newly released item widely available on the item's official release date (Spiegel [00871), thereby avoiding delays that may dissuade customers from buying items from online merchants (Spiegel (00051). 
Regarding claim 17, modified Aryeetey et al fail to explicitly disclose wherein requests from the purchaser are received at a time after the items are being transported to the general geographic area. 
However, Spiegel, in the same or similar field of endeavor, teaches wherein requests from a purchaser are received at a time after items are being transported to a general geographic area ((0087) - system model may determine how far in advance of the item's release date to speculatively ship packages that have been preordered). 
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Aryeetey et al with the teachings of Spiegel for the purpose of making a newly released item widely available on the item's official release date (Spiegel (00871), thereby 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876